DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities: claim 38 should depend on claim 37 instead of claim 38.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38, 49-55 and 61-63 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the first PCB" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the first PCB” is referring to the main PCB or the sensor PCB, for the purpose of this examination, examiner is interpreting “the first PCB” as the sensor PCB.
Regarding claim 49, the limitation “the first depression portion extends rearwardly from the rear wall and toward the mounting base between the brackets, such that the first electronic sensor is closer to the liquid level sensor probe than the rear wall of the housing” contradicts limitation “the housing having a rear wall with a first depression portion formed therein” from claim 46. If the first depression portion is formed on the rear wall, how could the first depression portion extend away from the rear wall?
Claim 61 recites the limitation "the first PCB" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the first PCB” is referring to the main PCB or the sensor PCB, for the purpose of this examination, examiner is interpreting “the first PCB” as the sensor PCB.
Claim 61 recites the limitation "the at least one retainer " in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 46-47 and 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson et al. (U.S. Publication No. 20100294037).
Regarding claim 37, Sorenson teaches an electronic gauge assembly being operatively connectable to a liquid level sensor probe associated with a tank for holding a volume of liquid, the electronic gauge assembly comprising: a mounting base (Fig.3, 30) adapted for connection to the tank (Paragraph 70); a housing (Fig.9, 45+47) connected to the mounting base tank (Paragraph 70), the housing having a rear wall with a first depression portion formed therein (Fig.9, bottom of lower half 47); at least one retainer (Fig.8, 78) mounted on the rear wall and located in the first depression portion; a main PCB (Fig.8, 80) located in the housing; a sensor PCB (Fig.8, 82) spaced from the main PCB, the sensor PCB being retained in the first depression portion by the at least one retainer (Paragraphs 98-99); an electronic display (Fig.5, 62) connected to the main PCB and having a first display portion for displaying a liquid level or volume condition within the tank (Paragraphs 74 and 87); a first electronic sensor (Fig.8, 53) mounted on the sensor PCB and being couplable to the liquid level sensor probe such that a change in the liquid level sensor probe due to a change in liquid level causes a change in an electronic state of the first electronic sensor (Paragraphs 74-75 and 92-93); a processor connected to the first PCB (interpreted as “the sensor PCB”), the processor being in communication with the first electronic sensor, the processor including means for determining a first liquid level condition within the tank based on the change in electronic state of the first electronic sensor (Paragraphs 91-95); and a front bezel (Fig.9, 72 and 43) connected to the housing to thereby retain the main PCB and the electronic display therebetween (As shown in Fig.9).
Regarding claim 46, Sorenson teaches an electronic gauge assembly operatively connectable to a liquid level sensor probe associated with a tank measuring a quantity of liquid in the tank, the electronic gauge assembly comprising: a housing (Fig.9, 45+47) connectable to the tank, the housing having a rear wall with a first depression portion formed therein (Fig.9, bottom of lower half 47); an electronic assembly associated with the housing and comprising: a main PCB l (Fig.8, 80) ocated in the housing; a sensor PCB (Fig.8, 82) spaced rearwardly from the main PCB and being located in the first depression portion (Paragraphs 98-99); an electronic display (Fig.5, 62) connected to the main PCB and having a first display portion for displaying at least one of a liquid level and volume condition within the tank (Paragraphs 74 and 87); a first electronic sensor (Fig.8, 53) connected to the sensor PCB and being couplable to the liquid level sensor probe such that a change in the liquid level sensor probe due to a change in liquid level in the tank causes a proportional change in an electronic state of the first electronic sensor (Paragraphs 74-75 and 92-93); and a processor adapted for communication with the first electronic sensor, the processor including means for determining a first liquid level condition within the tank based on the change in electronic state of the first electronic sensor  (Paragraphs 91-95).
Regarding claim 47, Sorenson teaches a mounting base (Fig.3, 30) connected to the housing and adapted for connection to the tank for mounting the electronic gauge assembly to the tank (Paragraph 70).
Regarding claim 56, Sorenson teaches at least one retainer (Fig.8, 78) located in the depression, with the sensor PCB being retained in the depression by the at least one retainer to thereby minimize a distance between the first electronic sensor and the liquid level sensor probe (Paragraphs 98-99).
Regarding claim 57, Sorenson teaches a front bezel (Fig.9, 72 and 43) connected to the housing to thereby retain the main PCB and the electronic display therebetween (As shown in Fig.9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (U.S. Publication No. 20100294037) in view of Howeth (U.S. Patent No. 4554494).
Regarding claim 38, Sorenson teaches all the features of claim 37 as outlined above, Sorenson is silent about a second electronic sensor with a mounting head connectable to the tank independently of the first electronic sensor, the second electronic sensor comprising a temperature sensor for measuring a temperature of the liquid in the tank and communicating temperature information to the processor; wherein the first processor includes means for calculating a second temperature-compensated liquid level or volume condition based on the first liquid level or volume condition and the temperature of the liquid, and sending signals representing the second liquid level or volume condition to the first display portion for displaying the second temperature-compensated liquid level or volume condition.
Howeth teaches a second electronic sensor with a mounting head connectable to the tank independently of the first electronic sensor, the second electronic sensor comprising a temperature sensor for measuring a temperature of the liquid in the tank and communicating temperature information to the processor (Column 3, lines 7-16 and column 5, lines 5-10); wherein the first processor includes means for calculating a second temperature-compensated liquid level or volume condition based on the first liquid level or volume condition and the temperature of the liquid (Column 5, lines 5-10), and sending signals representing the second liquid level or volume condition to the first display portion for displaying the second temperature-compensated liquid level or volume condition (Column 5, lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Howeth’s temperature sensor into Sorenson’s fluid level sensor because it would increase accuracy of Sorenson’s fluid level measurement by compensating for different temperature.
Regarding claim 60, Sorenson is silent about a second electronic sensor with a mounting head connectable to the tank, the second electronic sensor comprising a temperature sensor for measuring a temperature of the liquid in the tank (Column 3, lines 7-16 and column 5, lines 5-10); wherein the first processor includes means for calculating a second temperature-compensated liquid level or volume condition based on the first liquid level or volume condition and the temperature of the liquid (Column 5, lines 5-10), and for sending signals representing the second liquid level or volume condition to the first display portion for displaying the second temperature-compensated liquid level or volume condition (Column 5, lines 40-47).
Howeth teaches a second electronic sensor with a mounting head connectable to the tank, the second electronic sensor comprising a temperature sensor with a third RF transceiver for measuring a temperature of the liquid in the tank and wirelessly communicating temperature information to the first processor via the third and first RF transceivers, respectively; wherein the first processor includes means for calculating a second temperature-compensated liquid level or volume condition based on the first liquid level or volume condition and the temperature of the liquid, and for sending signals representing the second liquid level or volume condition to the first display portion for displaying the second temperature-compensated liquid level or volume condition.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Howeth’s temperature sensor into Sorenson’s fluid level sensor because it would increase accuracy of Sorenson’s fluid level measurement by compensating for different temperature.
The combination of Sorenson and Howeth is silent about the second electronic sensor comprising a third RF transceiver for wirelessly communicating temperature information to the first processor via the third and first RF transceivers.
However, it is well known in the art to use a remote device to wirelessly communicate temperature measurements.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a transceiver in Howeth’s temperature sensor for wirelessly communicating temperature information to the first processor, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 48 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (U.S. Publication No. 20100294037) in view of Ross (U.S. Publication No. 20120260844).
Regarding claim 48, Sorenson teaches all the features of claim 37 as outlined above, Sorenson is silent about a pair of brackets extending between the mounting base and the rear wall of the housing for connecting the housing to the mounting base with the rear wall spaced therefrom.
Ross teaches a pair of brackets extending between the mounting base and the rear wall of the housing for connecting the housing to the mounting base with the rear wall spaced therefrom (Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ross’ brackets into Sorenson’s fluid level sensor because it would make Sorenson’s fluid level sensor closer to a user for easier viewing.
Regarding claim 61, Sorenson teaches an electronic gauge assembly operatively connectable to a liquid level sensor probe associated with a tank for measuring at least one of a liquid level and a liquid volume condition within the tank, the electronic gauge assembly comprising: a mounting base (Fig.3, 30) for connection to the tank (Paragraph 70); a housing (Fig.9, 45+47) adapted for connection to the mounting base (Paragraph 70), the housing having a rear wall with a first depression portion formed therein (Fig.9, bottom of lower half 47); a main PCB (Fig.8, 80) located in the housing; a sensor PCB (Fig.8, 82) spaced from the main PCB, the sensor PCB being retained in the first depression portion by the at least one retainer (Fig.8, 78 and paragraphs 98-99); an electronic display (Fig.5, 62) connected to the main PCB for displaying the at least one of a liquid level and a liquid volume condition within the tank (Paragraphs 74 and 87); a first electronic sensor(Fig.8, 53) mounted on the sensor PCB and being couplable to the liquid level sensor probe such that a change in the liquid level sensor probe due to a change in liquid level causes a proportional change in an electronic state of the first electronic sensor (Paragraphs 74-75 and 92-93); a processor connected to the first PCB (interpreted as “the sensor PCB”) in communication with the first electronic sensor for determining the at least one of a liquid level and a liquid volume condition within the tank based on the change in electronic state of the first electronic sensor  (Paragraphs 91-95); and a front bezel (Fig.9, 72 and 43) connected to the housing to thereby retain the main PCB and the electronic display therebetween (As shown in Fig.9).
Sorenson is silent about the mounting base is a circular mounting base, the housing is a circular housing, the depression portion is a circular depression portion formed therein coaxial with the generally circular mounting base and the front bezel is a circular front bezel.
Ross teaches the mounting base is a circular mounting base (Fig.5, 12), the housing is a circular housing (Fig.5, 32), the depression portion is a circular depression portion (Fig.5, 28) formed therein coaxial with the generally circular mounting base and the front bezel is a circular front bezel (Fig.5, 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Sorenson’s fluid level sensor circular because it is a common shape for fluid level sensor. 
Regarding claim 62, the combination of Sorenson and Ross teaches all the features of claim 61 as outlined above, the combination of Sorenson and Ross is silent about the circular front bezel includes a circular opening defining a circular window through which the electronic display can be viewed; and the electronic display comprises: a first display portion having at least one digital display section for displaying the at least one of a liquid level and a liquid volume condition within the tank as a percentage where 0% is an empty tank condition and 100% is a full tank condition; and a second display portion having a series of individual light segments arranged in an arcuate pattern on the main PCB inside the circular window for individual and sequential activation and deactivation, with a first plurality of the light segments emitting radiant energy when actuated at a first visible wavelength indicating an acceptable level or volume of liquid within the tank and a second plurality of the light segments emitting radiant energy when actuated at a second visible wavelength indicating an unacceptable level or volume of liquid within the tank.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to design Sorenson’s display to display in a certain way, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 63, the combination of Sorenson and Ross is silent about the at least one digital display section displays the at least one of a liquid level and a liquid volume condition as a temperature-compensated percentage; the light segments are individually illuminated to reflect a temperature- compensated percent volume of liquid within the tank; and first and second illuminated alarm sections associated with the first display portion to indicate a first unacceptable low liquid level condition and a second unacceptable high liquid level condition within the tank, respectively; wherein one of the first and second illuminated alarm sections together with at least one of the second plurality of actuated light segments being actuated are indicative of the tank being too empty or too full.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to design Sorenson’s display to display in a certain way, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (U.S. Publication No. 20100294037).
Regarding claim 58, Sorenson teaches all the features of claim 46 as outlined above, Sorenson further teaches a first transmitter associated with the first processor for transmitting information associated with the tank to a remote device operable by a user (Paragraph 19), the remote device having a second processor, a second electronic display, and a second receiver for communication with the first transceiver and first processor (Paragraphs 77-80); and displaying, on the first electronic display, the at least one of the first liquid level and volume condition of the tank based on the electronic state of the first electronic sensor (Paragraphs 74 and 87).
Sorenson is silent about a first transceiver associated with the first processor for receiving information from the remote device for controlling display information on the first electronic display and a user-specific application program downloadable onto the remote device, the user-specific application program including user-selectable information to be transmitted to the electronic gauge assembly for remotely customizing the appearance of the first electronic display, including displaying, on the first electronic display, the information selected by the user of the remote device.
However, it is well known in the art to use a remote device to control a liquid level sensor display.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Sorenson’s display module to control display information on Sorenson’s display 62, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 59, Sorenson is silent about wherein the remote device comprises a portable smart device for carrying by the user and the first and second transceivers comprise wireless transceivers for wirelessly transmitting and receiving the user-selectable information between the portable smart device and the electronic gauge assembly.
However, it is well known in the art to use a remote device to control a liquid level sensor display.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Sorenson’s display module to control display information on Sorenson’s display 62, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861